Citation Nr: 0534669	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-39 496	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a separate compensable disability rating for 
scars, residuals of a gunshot wound (GSW) to the right chest.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio (Cleveland RO), which denied entitlement to 
separate ratings in excess of 20 percent for a moderate 
pleural cavity injury associated with a severe right chest 
wound, Muscle Group XXI, and for a severe right chest wound, 
Muscle Group XXI.  Later, the case was transferred to the RO 
in Atlanta, Georgia (Atlanta RO).  

In a July 2004 decision, the Board affirmed these denials but 
remanded the issue of a separate compensable disability 
rating for residual scars of a GSW to the right chest 
(characterized as a claim for service connection for scars), 
according to the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The veteran's residuals of a GSW to the right chest 
include subjective complaints of shoulder pain at the site of 
the exit wound, a 2-cm. x 1-cm. depressed scar (entrance 
wound) in the posterior axillary line of the left side of his 
chest and a second 2-cm. x 1-cm. deeply depressed scar at the 
right mid-scapular line at the level of T10-T11, which has 
been described as tender and adherent without ulceration.




CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for scars, 
residuals of a GSW to the right chest, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4. 118, Diagnostic Code 7803 
(2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He has 
submitted private treatment records.  In an August 2002 VCAA 
letter, VA informed the appellant of the provisions of the 
VCAA and the information that the appellant needed to provide 
in support of his claim, asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  The VA also requested the veteran to send the 
information describing additional evidence or the evidence 
itself to the VA.  In December 2002, the veteran was afforded 
a VA examination.  Service, VA and private treatment records, 
VA examination reports, and various lay statements have been 
associated with the claims file.  The claim was readjudicated 
in an October 2004 statement of the case (SOC).  In the VCAA 
letters, a rating decision, a Board decision and remand, two 
SOCs, and their cover letters, VA notified the veteran of 
what information it had received and what information he 
needed to establish entitlement to an increased rating.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2004 remand with 
regard to the issue discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

As noted above VA satisfied its duty to notify by means of an 
August 2002 VCAA letter from the AOJ to the appellant that 
was issued prior to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The appellant contends, in essence, that his service-
connected residuals of a GFW to the right chest include 
scars, which warrant a separate compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that the tissue loss and functional 
impairment caused by the veteran's GSW to the right chest has 
been amply rated under the provisions of 38 C.F.R. § 4.56, 
Diagnostic Code 5321 for Muscle Group XXI, and 38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (2005).  But a rating to 
encompass symptomatology due to tender scars has not been 
given.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 provided for a maximum 10 percent rating for 
superficial scars, poorly nourished, with repeated 
ulceration; and Diagnostic Code 7804 provided for a maximum 
10 percent rating for superficial scars, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).

During the pendency of the appeal, the criteria for rating 
skin disabilities were revised effective August 30, 2002.  
See 62 Fed. Reg. 30,235-40 (June 3, 1997); 67 Fed. Reg. 
49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 58,448-
49 (Sept. 16, 2002)).  Under the current rating criteria, a 
maximum 10 percent rating is warranted either for 
superficial, unstable scars, under Diagnostic Code 7803, or 
for superficial scars, which are painful on examination, 
under Diagnostic Code 7804.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  

In a February 1946 rating decision, the veteran was awarded 
service connection for residuals of a GSW to the right chest 
and left axilla, Muscle Group XXI, and assigned an initial 20 
percent rating.  This rating was based on a history of the 
veteran being shot in France, in November 1944, and later 
hospitalizations in France, England, and Georgia.  An April 
1949 private examination revealed that there was a 1- x 1 1/2-
inch tender to touch scar in the left posterior axillary line 
and another 2- x 2-inch scar lying over the right chest 
posteriorly beneath the scapula, which was depressed, tender 
to touch, and the underlying tissues were separated.

A July 1949 VA examination report showed a healed 1 1/2-inch 
scar at the left posterior axillary line and another 2-inch 
scar at the right infrascapular region of the chest, which 
was depressed and adherent with underlying muscles markedly 
tender to palpation due to a GSW.  In a July 1949 rating 
decision, VA recharacterized the veteran's GSW residuals as 
severe right chest wound, Muscle Group XXI, and moderate 
plural cavity injury, secondary to the right chest wound, and 
assigned two separate 20 percent ratings.  These ratings have 
remained unchanged. 

A May 1958 VA examination report revealed a healed, 
irregular, size of a dollar, 4-inch scar below the right 
scapula, posteriorly.  This scar was depressed and mildly 
tender, indicating injury to Muscle Group XXI.  There was 
another 1- x 1/2-inch well-healed scar in the posterior 
axillary line, which was not tender.

A November 1999 private treatment record reflects complaints 
of shoulder pain.

A December 2002 VA examination report revealed a 1-cm. in 
diameter scar at T6, which is a puncture mark in the 
posterior axillary line, left side of the veteran's chest, 
with missing tissue below it, so the scar itself is depressed 
about 1 cm.  The veteran had a second exit wound on the right 
mid-scapular line at the level of T10-T11, which is a 2-cm. x 
1-cm. scar that is 1- to 1 1/2-cm. deep due to loss of 
subcutaneus tissue in that area.  

In a November 2003 VA Form 9, the veteran stated that his 
exit wound had always been a hinderance, noting that lying on 
it long caused it to act up, particularly driving a truck 
would cause the back of his shoulder in the shoulder blade 
area to tire and he would have to stop and rest it.  He 
reiterated his assertions in a November 2004 VA Form 9.  

Based on the above, and resolving all doubt in the veteran's 
favor, the Board concludes that a separate evaluation for 
tender scars is warranted.  The Board acknowledges that the 
December 2002 VA examiner neither discussed whether the 
veteran's scars were tender to palpation nor reviewed the 
claims file, which showed a history of tender scars.  See 
Hampton v. Gober, 10 Vet. App. 481 483 (1997).  Thus, based 
on the totality of the evidence in the record, showing 
subjective complaints of shoulder pain and continuing 
evidence of tender scars, a separate 10 percent rating is 
warranted.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected scars 
alone, or together with his other GSW residuals, have 
resulted either in frequent hospitalizations or caused marked 
interference in his employment.  The current schedular 
ratings amply compensate the veteran for his disability due 
to a GSW to the right chest.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

A separate 10 percent rating for scars, residuals of a GSW to 
the right chest, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


